IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 99-41273
                              Summary Calendar



                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                    VERSUS

                             MANUEL CRUZ-ISLAS,

                                                    Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                     for the Southern District of
                        USDC No. B-99-CR-263-1
                         --------------------
                            August 21, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Manuel Cruz-Islas pleaded guilty to the charge of unlawful

re-entry into the United States after deportation in violation of

8   U.S.C.   §§   1326(a),   (b).    Cruz-Islas   moved   for   a   downward

departure, asserting that his reason for re-entering the United

States was to care for his four minor children while his wife

underwent back surgery.       The district court denied the motion and

sentenced Cruz-Islas to seventy-seven months’ imprisonment, three

years of supervised release, and $100 special assessment.            Manuel-

Cruz filed a timely appeal, contesting only the sentence imposed.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41273
                                -2-

Manuel-Cruz argues on appeal that the district court mistakenly

believed that it lacked the discretion to depart downward in his

case.

     This court has jurisdiction to review a defendant’s challenge

to a sentence only if it was (1) imposed in violation of law, (2)

imposed as a result of an incorrect application of the guidelines,

(3) resulted from an upward departure, or (4) was unreasonably

imposed for an offense not covered by the sentencing guidelines.

See United States v. Ogbonna, 184 F.3d 447, 451 (5th Cir.), cert.

denied, 120 S.Ct. 600 (1999).          A refusal to grant a downward

departure is a violation of law only if the court mistakenly

assumes that it lacks authority to depart. United States v. Yanez-

Huerta, 207 F.3d 746, 748 (5th Cir. 2000).

     At sentencing, the district court stated: “[T]he laws just

don’t lend themselves for [Cruz] to get that kind of favor as far

as his sentence is concerned.    I don’t agree with the law. . . . I

am subject to the laws, so I must comply.”           These statements

indicate that the district court believed itself to be without any

authority to depart from the sentencing guidelines.           Although

family ties and responsibilities are not ordinarily relevant in

determining whether to depart from a sentence, see U.S.S.G.

§ 5H1.6, p.s., both 18 U.S.C. § 3553(b) and United States v. Koon,

518 U.S. 81, 92 (1996) give a district court the authority to

depart where a particular case presents atypical aggravating or

mitigating   features   that    were    not   adequately   taken   into

consideration by the Sentencing Commission.
                          No. 99-41273
                               -3-

     Accordingly, to allow the district court the opportunity to

determine whether the facts of this case are extraordinary enough

to warrant a downward departure, the defendant’s sentence is

VACATED and this case is REMANDED FOR RESENTENCING.